ORDER
PER CURIAM.
Upon reconsideration of the petition for rehearing of the City of New Orleans, Louisiana, the petition of Mississippi Industries, the Mississippi Attorney General and the Mississippi Public Service Commission, *43and of the petition of Mississippi Power and Light Company, it is
ORDERED by the Court, on its own motion, that the order of April 3, 1987, 814 F.2d 773 denying rehearing by the panel is hereby vacated. It is
FURTHER ORDERED by the Court, on its own motion, that the petitions are granted. It is
FURTHER ORDERED by the Court, on its own motion, that, for the reasons stated in the dissenting opinion of January 6, 1987, 808 F.2d 1525 the Commission’s decision is reversed and this case is remanded for reconsideration of the decision to equalize the capacity costs of all nuclear plants, and for an explanation of the criteria used to determine what constitutes “undue discrimination” and of why the Commission’s ultimate decision is not unduly discriminatory. It is
FURTHER ORDERED by the Court, on its own motion, that those parts of Section 111(C)(2) of the opinion of January 6, 1987, which address these two issues, specifically, pages 1560 to the end of the first paragraph on page 1563 and the judgment of the same date insofar as it concerns those issues, are hereby vacated.